Exhibit 10.9 AMERICAN WATER WORKS COMPANY, INC. 2 STOCK UNIT GRANT This STOCK UNIT GRANT, dated as of May 12, 2017 (the “Date of Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to (the “Participant”). RECITALS WHEREAS, the Board of Directors of the Company (the “Board”) has determined to grant each non-employee director of the Company on the date of the Company’s 2017 Annual Meeting of Stockholders a stock unit grant that will be converted to shares of common stock of the Company, par value $0.01 per share, (the “Company Stock”) at a later date; WHEREAS, the Participant is a non-employee director on the Board; and
